Citation Nr: 1528588	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for polycystic kidney disease (PKD), to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding is of record.

The Board remanded the claim in May 2012 for further development.  The U.S. Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, the directives of the remand were complied with to the extent possible.  Accordingly, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).  

In May 2011, September 2011, and December 2014, the Board requested medical opinions from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2014).  The requested opinions have been provided the Veteran and his representative and associated with the Veteran's VA claims folder. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on VBMS/Virtual VA system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PKD, which has been classified as a congenital disease by the medical evidence of record. 

2.  There is clear and unmistakable evidence that the Veteran's PKD preexisted service. 

3.  The Veteran's PKD did not progress during service; any increase in severity was due to its natural progression. 

4. The Veteran's PKD is not caused or aggravated by his service-connected hypertension.


CONCLUSION OF LAW

The Veteran's preexisting PKD was not aggravated by service or caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 1137, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a May 2008 letter, prior to the initial adjudication of the claim on appeal, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment reports, VA examination reports, VHA opinions, the 2010 Board hearing transcript, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In an effort to address the Veteran's contentions, VA has obtained medical opinions in September 2008 (a VA genitourinary examination, with a January 2009 addendum), May 2011 (an advisory medical opinion from the Veterans Health Administration (VHA), with an October 2011 addendum), June 2012 (a VA nephrology examination), and February 2015 (an advisory medical opinion from VHA).  The Board finds that, read in conjunction, the VA examination reports are adequate and provide a sound basis upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and the opinions provided specifically addressed the Veteran's contentions.

As indicated, this claim was remanded by the Board in May 2012.  The Board's remand requested an addendum addressing the question of whether the polycystic kidney disease has undergone a clinically identifiable permanent increase in severity beyond natural progress as a result of/due to service-connected hypertension.  A VA examination with opinion in this regard was provided in June 2012.  Thus the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. at 271.  Therefore, the Board will adjudicate the Veteran's claim on its merits. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

Service Connection Laws and Regulations

Service connection may be established for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014). A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014). 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin, 22 Vet. App. at 396-97.  Once the presumption of attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).  

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran contends that his PKD was aggravated in service or as a result of his service-connected hypertension.  Specifically, during the December 2010 Travel Board hearing, the Veteran claimed that his preexisting kidney disease was aggravated by "combat stress" and/or the large amounts of sodium contained in meals-ready-to-eat (MRE's) consumed by the Veteran during his period of service in Iraq/Kuwait from August 2002 to August 2003.

There were no notations of PKD on the Veteran's 2002 enlistment examination.  He was treated for hypertension several times during service.  In 2003, the Veteran was assessed with PKD.

The Veteran was afforded a VA examination in September 2008 where the examiner noted the Veteran's service history.  It was noted that the Veteran's father had a history of PKD and that the Veteran's PKD had progressively worsened since onset.  The examiner opined that the Veteran has polycystic kidney disease which preexisted service and was noted to be congenital.  It was further opined that the Veteran's PKD was not aggravated by service because external conditions do not affect the progression of a polycystic disease.   

In April 2011, the Board requested that a VHA examiner provide an opinion which addressed whether or not the "combat stress" and/or the large amounts of sodium contained in meals-ready-to-eat (MRE's) consumed by the Veteran during his period of service caused or aggravated his PKD.  In a May 2011 opinion, the examiner stated that given the Veteran's preserved renal function, it is particularly difficult to argue that the Veteran's PKD had progressed beyond the natural course of this disorder.  The examiner reasoned that PKD is a genetic disorder that causes ongoing and irreversible decline in kidney function although the rate of decline can be variable.  Thus, the examiner concluded that although the Veteran may have had a sub-optimal diet during his period of service, it is unlikely that either "combat stress" and/or sodium contained in MREs during active service led to a clinically significant decline in the Veterans' renal function beyond the natural history of PKD.  However, she stated that these factors could have exacerbated the Veteran's hypertension during this time period.

The October 2011 addendum did not provide a medical opinion that addressed the question of whether the Veteran's kidney disease is aggravated by service-connected hypertension and the Veteran was afforded another VA examination in June 2012.  Following review of the Veteran's history and symptomatology, the examiner opined that the Veteran's PKD is not aggravated by his service connected hypertension.  It was further stated that PKD is stable based on recent VAMC tests review and that PKD is passed down through families, gets worse slowly, and eventually leads to end-stage kidney failure.  

In December 2014, the Board requested that a VHA examiner provide an opinion which addressed whether the Veteran's polycystic kidney disease clearly and unmistakably existed prior to service and if so, did the PKD clearly and unmistakably not undergo an increase in severity beyond the natural progression during service.  In a February 2015 opinion, the VHA examiner stated that regardless of when the diagnosis is made in an individual's lifetime, the genetic mutation that causes the disease is present from birth and that the Veteran did not acquire it in service.  She further opined that after review of the Veteran's health record, she found no evidence that the Veteran's PKD progressed beyond the natural history either during or due to service.  She noted again that creatinine is the best marker for determining renal function, and given the Veteran's preserved renal function, it is difficult to argue that the Veteran's PKD has progressed beyond the natural course of this disorder.  She added that the natural course of PKD is growth in the number and size of cysts over time such that the cysts expand and replace the normal kidney tissue and renal function declines.  

The Board has considered a January 2013 private medical opinion wherein Dr. E. F. stated that the Veteran's renal condition worsened prior to his discharge from the military.  Although he stated that the onset of hypertension could be a factor in increasing the severity of PKD, Dr. E. F. failed to provide any supporting rationale.  Thus, the Board finds the opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Since there was no notation of PKD on either of the Veteran's enlistment examination, he is presumed sound, absent clear and unmistakable evidence that the disease preexisted service.  The Board finds that clear and unmistakable evidence has been presented to rebut the presumption of soundness.  Both the September 2008 VA examiner and the VHA physician agree that the Veteran's PKD preexisted service.  The VHA examiner indicated that regardless of when the diagnosis is made in an individual's lifetime, the genetic mutation that causes the disease is present from birth, essentially find that PKD clearly and unmistakably preexisted service.  Therefore, VA must show by clear and unmistakable evidence that the congenital disease was not aggravated service. 

Here, the VHA physician opined that the Veteran's PKD was not aggravated by service and that its natural progression includes decline in renal function.  The Board finds the VA examiners' opinions more probative than Dr. E.F.'s opinion.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the VA examiners articulated why the Veteran's PKD has not increased in severity and that any increase is due to its natural progression.  Thus the Board finds Dr. E.F.'s opinion to be less probative than the May 2011, June 2012, and February 2015 VA examiners' opinions regarding aggravation.  The VA examiners not only addressed whether the Veteran's pre-existing PKD was aggravated by service, but also addressed whether the Veteran's service-connected hypertension caused or aggravated the PKD. 

The Board also notes that the Veteran is service-connected for hypertension, which the medical evidence of record indicates may be a symptom of PKD.  However, this does not mean that the Veteran is automatically entitled to service connection for PKD.  Rather, the evidence must independently show that the Veteran is entitled to service connection for PKD.  The evidence does not provide a basis for which service connection can be granted. 

Insomuch as the Veteran asserts that PKD was aggravated by service or as result of his service-connected hypertension, the Board finds that as a lay person he is not competent as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnosis PKD, and the Board finds that his lay assertions are outweighed by the competent and probative VA medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Given that the Board has found the unfavorable September 2008 and June 2012 VA examination reports and May 2011 and February 2015 VHA opinions to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for PKD is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


